United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Tampa, FL, Employer
)
___________________________________________ )
E.P., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1540
Issued: January 13, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 30, 2014 appellant filed a timely appeal from a February 13, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a traumatic injury in
the performance of duty on December 21, 2013.
FACTUAL HISTORY
On December 23, 2013 appellant, then a 35-year-old rural carrier, filed a traumatic injury
claim alleging that on December 21, 2013 while in the performance of duty she was lifting a
bundle of telephone books and felt a sharp pain in her left wrist. In response to whether
1

5 U.S.C. § 8101 et seq.

appellant was injured in the performance of duty, the employing establishment checked the box
“yes.” Appellant stopped work on December 23, 2013.
In a December 23, 2013 progress note, Dr. Tiffani D. Magee, Board-certified in family
medicine, noted that appellant was delivering heavy bundles of telephone books two days earlier
when she had pain in her left wrist. She examined appellant and diagnosed a left wrist sprain. In
a December 23, 2013 Florida Workers’ Compensation form report, Dr. Magee checked a box
“yes” that appellant’s injury for which treatment was sought was work related. A December 23,
2013 x-ray of the left wrist read by Dr. Michael L. Carlino, Board-certified in family medicine,
found no significant osseous abnormalities.
In a December 26, 2013 report, Dr. Saiful Islam, Board-certified in family medicine,
noted that appellant presented for follow up of a “workman’s comp[ensation] injury.” He
advised that appellant reported no improvement from the previous visit. Dr. Islam diagnosed
sprain and strain of the wrist and prescribed physical therapy. He also completed a Florida
Workers’ Compensation form and prescribed light-duty restrictions of no lifting over 15 pounds.
OWCP also received a December 21, 2012 accident report.
In a January 8, 2014 memorandum, OWCP confirmed that appellant had not returned to
work post injury. It was noted that the treating physician released her to light duty on
December 21, 2013 but no work was available.
In a letter dated January 9, 2014, OWCP noted that appellant’s claim initially appeared to
be a minor injury that resulted in minimal or no lost time from work and was not controverted by
the employing establishment. It indicated that appellant’s claim was administratively handled to
allow payment of a limited amount of medical expenses. However, appellant’s claim was now
being reopened for adjudication. OWCP informed her of the type of evidence needed to support
her claim and requested that she submit such evidence within 30 days. It further requested that
appellant provide a copy of the initial medical report for which she received treatment on
December 23, 2013.
OWCP received: nurses and medical assistant notes dated December 21 and 23, 2013,
January 2 and 20, 2014; January 2, 2014 care instructions for de Quervain’s disease and
Naproxen; copies of Dr. Islam’s December 26, 2013 treatment notes; a copy of Dr. Magee’s
December 23, 2012 report; and a January 23, 2014 job offer.
By decision dated February 13, 2014, OWCP denied appellant’s claim as she had failed
to submit medical evidence establishing that her claimed injury was causally related to workrelated events.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time

2

limitation period of FECA2 and that an injury was sustained in the performance of duty.3 These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.5 Second, the employee must submit
sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.6
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.7
ANALYSIS
Appellant alleged that on December 21, 2013 she sustained an injury to her left wrist
while lifting a bundle of telephone books in the performance of duty. The evidence supports that
the claimed event occurred.
However, the medical evidence is insufficiently rationalized to establish the second
component of fact of injury, that the employment incident caused an injury. The medical
evidence contains no reasoned explanation as to how the specific employment incident on
December 21, 2013 caused or aggravated an injury.8
In a December 23, 2013 progress note, Dr. Magee, noted that appellant was delivering
heavy bundles of telephone books two days prior when she experienced pain in her left wrist.
She examined appellant and diagnosed a left wrist sprain. This report is of limited probative

2

Joe D. Cameron, 41 ECAB 153 (1989).

3

James E. Chadden, Sr., 40 ECAB 312 (1988).

4

Delores C. Ellyett, 41 ECAB 992 (1990).

5

Julie B. Hawkins, 38 ECAB 393, 396 (1987); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of
Injury, Chapter 2.803.2a (June 1995).
6

Id. For a definition of the term “traumatic injury,” see 20 C.F.R. § 10.5(ee).

7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

8

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).

3

value as it did not provide a specific opinion on causal relationship.9 In her December 23, 2013
form report, Dr. Magee checked a box “yes” that appellant’s condition was employment related.
However, the Board has held that an opinion on causal relationship which consists only of a
physician checking “yes” on a medical form report without further explanation or rationale is of
little probative value.10
Likewise, in a December 26, 2013 report, Dr. Islam noted that appellant presented for
follow up of a “workman’s comp[ensation] injury” and diagnosed a sprain and strain of the wrist
and prescribed physical therapy. However, other than to note that appellant presented for follow
up of a “workman’s comp[ensation] injury,” he did not offer any opinion on causal relationship.
The Board finds that a report with no opinion on causal relationship is of limited probative
value.11
Other medical reports, such as reports of diagnostic testing, also do not address how
employment factors contributed to a diagnosed medical condition.
OWCP also received nurses’ notes and notes from medical assistants, but nurses and
medical assistants are not physicians under FECA and are not competent to render a medical
opinion.12
Because the medical reports submitted by appellant do not address how the December 21,
2013 activities at work caused or aggravated a left wrist condition, these reports are of limited
probative value and are insufficient to establish that the December 21, 2013 employment incident
caused or aggravated a specific injury.
On appeal, appellant made several arguments in support of her claim. She argued that
she sustained her injury at work and that she had established causal relationship. Appellant
asserted that she promptly provided notice to her supervisor and sought medical treatment.
However, as found above, the factual occurrence of the December 21, 2013 work incident is not
in dispute. The claim is deficient because appellant has not submitted medical evidence from a
physician addressing how this incident caused or contributed to the diagnosed medical condition.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

9

See Charles H. Tomaszewski, 39 ECAB 461, 467-68 (1988) (finding that medical evidence which does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
10

Alberta S. Williamson, 47 ECAB 569 (1996).

11

Supra note 9.

12

See G.G., 58 ECAB 389 (2007); 5 U.S.C. § 8101(2).

4

CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish a traumatic
injury in the performance of duty on December 21, 2013.
ORDER
IT IS HEREBY ORDERED THAT the February 13, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 13, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

